Cobb, J.
1. The charter of the City of Macon confers upon the corporate a thorities of such city the power in their discretion to grant encroachmen upon its streets; but it is required that the city authorities should pay “di regard to the interests of property-holders who are affected” by an encroac ment granted in a given case. Kirtland v. Macon, 66 Ga. 385 ; Daly v. Railroad Co., 80 Ga. 793.
2. The record in the present case does not disclose such an abuse of discretio either on the part of the corporate authorities of the City of Macon, or of tl judge whose decision is under review, as would authorize this court to re vei his judgment refusing to grant an injunction to prevent the city authoriti from carrying into effect the ordinance granting an encroachment upon o: of the streets of the city.

Judgment affirmed.


All the Justices concurring.